                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


ANTHONY McFARLAND,
On Behalf of Himself and All Others Similarly
Situated,

        Plaintiff,

        v.                                                   Civil Action No. TDC-18-2148

 CAPITAL ONE, N.A.,
 d/b/a Capital One Auto Finance,

        Defendant.




                                 MEMORANDUM OPINION

       Plaintiff Anthony McFarland filed this putative class action against Defendant Capital One,

N.A. ("Capital One") in the Circuit Court for Prince George's County, Maryland ("the Circuit

Court"), alleging a breach of contract claim. Capital One removed the case to federal court under

the Class Action Fairness Act ("CAFA"), 28 U.S.C.    S 1332(d)   (2012). Pending before the Court

are McFarland's Motion to Lift Stay, McFarland's Motion to Remand, and Capital One's Motion

to Dismiss.   Having reviewed the Motions and the briefs, the Court finds no hearing necessary.

See D. Md. Local R. 105.6. For the reasons set forth below, McFarland's Motion to Lift Stay is

GRANTED; McFarland's Motion to Remand is GRANTED; and Capital One's Motion to Dismiss

is DENIED AS MOOT.

                                       BACKGROUND

       On October I, 2013, McFarland purchased a vehicle and financed the purchase through a

retail installment sale contract ("RISC"), which was subsequently assigned to Capital One. The

RISC affirmatively elects to be governed under the Maryland Credit Grantor Closed End Credit
Provisions ("CLEC"), Md. Code Ann., Com. Law ~~ 12-1001-12-1029 (West 2013). McFarland

alleges that Capital One charged and collected convenience fees in violation of CLEC and thus

materially breached the RISC.

       On May 29, 2018, McFarland filed his Complaint as a class action in the Circuit Court.

McFarland alleges a breach of contract claim on behalf of a class that consists of:

       All persons: (l) who entered into a RISC governed by CLEC; (2) between October
       1,2013 and October 31,2013; (3) were charged a convenience fee by CAPITAL
       ONE; (4) within four years from the date of the filing of this Complaint or anytime
       thereafter.

Compi. ~ 23, ECF NO.1-I. On July 13,2018, Capital One removed the case on the basis ofCAFA

jurisdiction and filed a Motion to Dismiss on July 20,2018.   On July 24, 2018, McFarland moved

to remand the case to the Circuit Court. On October 12, 2018, the Court (Titus, J.) stayed the case

pending a decision by the United States Court of Appeals for the Fourth Circuit in Brown v. Capital

One, N.A., 750 F. App'x 236 (4th Cir. 2019) (per curiam), a class action that was largely identical

to the present case except that it did not limit the class to individuals who entered into RISCs

during a specific one-month period.     After the Fourth Circuit issued its decision in Brown on

February 6, 2019 affirming the district court's dismissal of that case, McFarland moved to lift the

stay. Because the basis for the stay no longer exists, the Court will grant the Motion to Lift Stay

and address the remaining Motions.

                                          DISCUSSION

I.      Motion to Remand

        In his Motion to Remand, McFarland argues that this Court lacks subject matter jurisdiction

because Capital One has failed to demonstrate that the amount in controversy exceeds $5,000,000

and that the class consists of more than 100 individuals. Capital One, on the other hand, contends

that the amount in controversy requirement of CAF A is satisfied because the amount at issue in


                                                 2
the present case should be deemed to be the amount in controversy in Brown v. Capital One, NA.,

No. GJH-17-3076, 2018 WL 3105768 (D. Md. June 25, 2018).                  Because McFarland has now

conceded that the class consists of more than 100 individuals, see Reply at 1 n.l, ECF No. 15, the

Court will analyze only the amount in controversy.

         A.       Legal Standard

         A defendant in a state civil action may remove the case to federal district court if the district

court would have had original jurisdiction had the action been filed there in the first instance. 28

U.S.C.   S 1441(a).    CAFA confers original jurisdiction to federal district courts over class actions

in which (1) the class is comprised of at least 100 plaintiffs, id.   S 1332( d)(5)(B);    (2) any member

of the class of plaintiffs is a citizen of a state different from the defendant's state of citizenship, id.

S 1332(d)(2)(A);      and (3) the amount in controversy exceeds $5,000,000, id.           S 1332(d)(2).   A

defendant seeking removal must initially only "allege federal jurisdiction            with a short plain

statement." Strawn v. AT & T Mobility LLC, 530 F.3d 293,297 (4th Cir. 2008). When removal

is challenged, however, "the removing party bears the burden of demonstrating that removal

jurisdiction    is proper."    Id.   "When a plaintiffs    complaint leaves the amount of damages

unspecified, the defendant must provide evidence to 'show ... what the stakes of the litigation ...

are given the plaintiffs      actual demands.'"   Scott v. Cricket Commc'ns, LLC, 865 F.3d 189, 194

(4th Cir. 2017) (quoting Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 449 (7th Cir.

2005)). Where there are doubts about a defendant's asserted amount in controversy, "both sides

submit proof and the court decides, by a preponderance of the evidence, whether the amount-in-

controversy requirement has been satisfied." Dart Cherokee Basin Operating Co. v. Owens, 135

s. Ct. 547,    554 (2014).




                                                     3
        B.      Amount in Controversy

        McFarland's Complaint does not explicitly state the amount in controversy.   In describing

his damages, he alleges that his individual claim "totals less than $75,000" and that the total

damages he "seeks to recover on behalf of the Class totals more than $75,000." Compi. at 7 n.1.

In its Notice of Removal, Capital One asserted that because McFarland failed to quantify his

damages, "the only method for calculating the potential amount in controversy is by reference to

the explicit calculation of damages in Brown." Notice of Removal ~ 35, ECF NO.1.        In Brown,

the plaintiff, who was represented by McFarland's counsel, brought a similar class action against

Capital One, alleging that Capital One charged convenience fees in violation of CLEC. Brown,

2018 WL 3105768, at *1. The complaint in Brown included a claim for treble damages under

section 12-1018(b) of CLEC. According to Capital One, the amount of non-principal payments

collected from the McFarland class was $1,902,075.54.    When trebled, the amount in controversy

would be $5,706,226.62, which exceeds $5,000,000.

        In his Motion to Remand, McFarland argues that he has neither requested treble damages

nor alleged a knowing violation of CLEC, which must be established in order to entitle him to

treble damages. He further asserts that the relevant base amount of damages consists of "the total

amount paid by the purported class above the principal amount of the loan," not the total of non-

principal payments as calculated by Capital One. Mot. Remand at 7, ECF NO.8.            Indeed, in

Gardner v. GMAC, Inc., 796 F.3d 390 (4th Cir. 2015), the Fourth Circuit held that "CLEC requires

borrowers to have repaid more than the original principal amount of their loans before they are

entitled to relief." Id. at 393.

        In its Opposition, Capital One accepts McFarland's position that the relevant amount of

damages is the amount of payments made by class members above the principal amount of their



                                                4
loans, and it submits a declaration stating that the amount of scheduled interest payments for the

McFarland class is $1,466,268.46, which it argues would be the minimum amount of payments

made by class members above the principal amount owed. It then argues that the McFarland class

is a subset of the Brown class, that counsel for McFarland is arbitrarily dividing the original Brown

class into segments of class members to avoid federal jurisdiction, and that because of this attempt

to game the system, the amount in controversy in this case should be deemed to consist of the

amount in controversy in Brown. In support of this argument, Capital One relies on Freeman v.

Blue Ridge Paper Products Inc., 551 F.3d 405 (6th Cir. 2008), in which the United States Court

of Appeals for the Sixth Circuit aggregated the amounts in controversy in five separate suits that

were identical except that they covered discrete time periods artificially divided in order to avoid

federal jurisdiction.   Id. at 407. Based on Freeman, Capital One argues that when the McFarland

amount in controversy, representing that of a one-month cross-section of the Brown class, is

extrapolated to account for the claims of the full Brown class, which had no time limitations, the

amount in controversy threshold is met.

        To establish jurisdiction     and avoid remand,     Capital One must demonstrate        by a

preponderance of the evidence that the CAF A jurisdictional threshold is met. Dart Cherokee, 135

S. Ct. at 554 (holding that when removal is disputed, the court must find by a preponderance of

the evidence that the amount in controversy exceeds the jurisdictional threshold); Strawn, 530 F.3d

at 297 (stating that "when removal is challenged, the removing party bears the burden of

demonstrating that removal jurisdiction is proper"). McFarland correctly argues that where he has

not pleaded a claim for treble damages, Capital One's original theory for reaching the $5 million

threshold fails, because a plaintiff may voluntarily limit the amount of damages sought in order to

avoid federal jurisdiction.   St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 294 (1938)



                                                  5
(recognizing that it is within a plaintiffs discretion to allege a lower amount of damages to avoid

federal jurisdiction); Freeman, 551 F.3d at 409

       Thus, where Capital One, based on its own calculations, has taken the position that the

value of the claims asserted by the McFarland class is "at least $1,466,268.46,"         Opp'n Mot.

Remand at 17, ECF No. 13, it cannot establish the $5 million threshold unless this Court adopts

and applies the approach in Freeman of aggregating this amount with the amount in controversy

in Brown.   In Freeman, the plaintiffs divided their class action into five separate suits covering

distinct six-month periods and limited their damages for each suit to $4,900,000.      Freeman, 551

F .3d at 406. The Sixth Circuit held that the $4,900,000 sought in each of the five suits had to be

aggregated because there was "no colorable reason for breaking up the lawsuits in this fashion,

other than to avoid federal jurisdiction."    Id. at 407.   Indeed, in Freeman, plaintiffs' counsel

admitted at oral argument that avoiding CAF A was the only reason to artificially break up the suits

into different time periods. Id. Although the court acknowledged that plaintiffs may plead around

federal jurisdiction by limiting the damages they seek, it concluded that allowing them to split their

claims arbitrarily by time period circumvents this rule. See id. at 409 (stating that "if a plaintiff

'does not desire to try his case in the federal court he may resort to the expedient of suing for less

than the jurisdictional   amount, and though he would be justly entitled to more, the defendant

cannot remove'" (quoting St. Paul, 303 U.S. at 294». The court, however, limited its holding to

cases "where recovery is expanded, rather than limited, by virtue of splintering of lawsuits." Id.

        This aggregation principle has not been adopted by the Fourth Circuit or any other circuit.

In Marple v. T-Mobile Central LLC, 639 F.3d 1109 (8th Cir. 2011), the United States Court of

Appeals for the Eighth Circuit declined to follow Freeman and establish a rule permitting the

amounts in controversy from separate but largely identical class action lawsuits to be aggregated



                                                  6
for purposes of the jurisdictional threshold because "Congress would have ... outlined how courts

should aggregate between class actions had it intended for courts to do so." Id. at 1110. Relatedly,

two circuits have rejected the claim that the number of class members in identical class actions

must be aggregated to meet the jurisdictional threshold, because CAF A "gives plaintiffs the choice

to file separate actions that do not qualify for CAFAjurisdiction."   Anderson v. Bayer Corp., 610

F.3d 390, 392-94 (7th Cir. 20 10) (declining to extend the Freeman principle to aggregate the

number of plaintiffs in multiple actions to constitute a single mass action under CAF A); Tanoh v.

Dow Chem. Co., 561 F.3d 945,953,955-56         (9th Cir. 2009) (same).

        Even if the Fourth Circuit had adopted the approach in Freeman, this Court would still

decline to apply it because the facts here present a different scenario than was present in Freeman.

Although the McFarland class appears to be a subset of the Brown class based on a limited time

period, the Brown case has been dismissed, and there is no support in Freeman to combine the

amount in controversy from a dismissed case to that in an active case.          Crucially, unlike in

Freeman, not only has counsel not conceded that the class was structured to avoid federal

jurisdiction   while achieving the same potential recovery, but there is no evidence that there

presently exists a series of new cases covering different time periods with amounts in controversy

aggregating to a total above $5 million. At present, therefore, the McFarland class has voluntarily

narrowed its potential recovery, by time period and by forgoing treble damages, and it has not

created a structure that would expand its potential recovery beyond $5 million.         Even under

Freeman, "limiting the damages" sought is a permissible way to avoid removal.         See Freeman,

551 F.3d at 409 (distinguishing the permissible limiting of damages from the expanding of

potential recovery by splintering lawsuits, which requires aggregation); see also Tanoh, 561 F.3d

at 956 (noting that the principle of Freeman is limited to cases "where recovery is expanded, rather



                                                  7
than limited, by virtue of splintering of lawsuits"       (quoting Freeman,     551 F.3d at 409)).

Accordingly, the Court is not persuaded that the Freeman principle applies to this case, and Capital

One has failed to demonstrate that the CAF A amount in controversy requirement is satisfied.

        Capital One raises the specter that if the case is successfully remanded, McFarland's

counsel will then set about initiating a series of identical class actions limited to individuals who

entered into RISCs within similar one-month periods to circumvent CAF A. This concern does not

provide a basis to avoid remand.      If McFarland or his counsel takes additional steps to expand

recovery such as by filing additional cases covering other time periods or amending the Complaint

to request treble damages or allege a knowing violation, Capital One could then seek to remove

anew. See 28 U.S.C.    S 1446(b)(3)   (allowing a defendant to remove within 30 days of receiving

"an amended pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable"); Anderson, 610 F.3d at 394 (noting that "[o]f

course, subsequent action by the plaintiffs in state court might render these claims removable").

The Court need not, and will not, decide prematurely whether it would find CAF A subject matter

jurisdiction under a different set of facts. The Motion to Remand will therefore be granted.

II.     Motion to Dismiss

        Because this case will be remanded for lack of subject matter jurisdiction, Capital One's

Motion to Dismiss will be denied as moot. Capital One is free to assert its arguments for dismissal,

including those relating to the recent dismissal of Brown, in the forthcoming proceedings before

the state court.




                                                  8
                                    CONCLUSION

      For the foregoing reasons, McFarland's    Motion to Lift Stay will be GRANTED;

McFarland's Motion to Remand will be GRANTED; and Capital One's Motion to Dismiss will be

DENIED AS MOOT. A separate Order shall issue.




Date: May 31, 2019
                                                THEODORE D. CHUA
                                                United States District Ju   e




                                            9
